DETAILED ACTION
This Office Action is in reply to Applicants amendments after Non-Final rejection received on December 29, 2021.  Claim(s) 1-2, 4-9, 11-16, and 18-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to at least claim 1, 8, and 15 in the response on 12/29/2021.  Claims 3, 10, and 17 were previously canceled.

Allowable Subject Matter
Claim 1-2, 4-9, 11-16, and 18-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “ wherein the operation behavioral pattern indicates current and future trends in the at least one of the process, the organization, and the industry,
wherein, to identify the operation behavioral pattern, the processor is configured to perform an analysis on resource requirements of at least one of the process, the organization, and the industry by determining whether the at least one of the process, the organization, and the industry is sensitive to any one or a combination of latency, throughput, computational power, and memory, wherein the determination is performed based on characterization of workload of the at least one of the process, the organization, and the industry based on computational intensiveness and communication intensiveness of the workload; 
upon identification of the operation behavioral pattern, construct a behavior model capturing the operation behavioral pattern using a pre-existing behavior model library and the sales-specific data, wherein pre-existing behavior model library includes a template for generating the behavior model by capturing the operation behavioral pattern; 
receive, from a client, a request pertaining to an order for a service or a product; 
deploy the behavior model to predict a potential event relating to the order received to be fulfilled using the sales operation, based on the behavior model, wherein the potential event is predicted by tracking one or more activities associated with the sales operation, wherein the potential event is indicative of an issue affecting the order, wherein, to predict the potential event, the processor is configured to: 
determine whether the order conforms to the behavior model based on an operation behavioral pattern associated with the order by determining whether the order falls within a set of predetermined operation behavior patterns associated with the behavior model; 
in response to the determination that the order does not conform to the behavior model: 
predict the potential event relating to the order to be fulfilled using the sales operation; and 
calibrate the behavior model by incorporating the operation behavioral pattern associated with the order into the behavior model; and 
upon the prediction of the potential event, determine adjustments in resource requirements for the order based on the calibrated behavior model; and 
wherein the order is modified according to the determined adjustments in the resource requirements to automatically remediate the issue affecting the order, thereby facilitating automatically troubleshooting of the order in an effective manner.”, nor would it have been obvious to one of skill in the art to do so.
Claims 2, and 3-7 are also allowed as being dependent on claim 1. 

Claims 8 and 15 are substantially similar to claim 1 and includes the same allowable limitations which are not disclosed or taught by the prior art references.
Claims 9, and 10-14 are also allowed as dependents of claim 8.  Claims 16, and 18-20 are allowed as dependents of claim 15.



Response to Arguments
Applicant’s arguments, see remarks, filed 12/29/2021, with respect to the rejection under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of 1, 2, 4-9, 11-16, and 18-20 has been withdrawn. 
The amendments and corresponding arguments are persuasive.  The claims have been integrated into a practical application.  Applicant’s arguments (remarks pages 21-27) persuasively argue that Step 2A prong 2, that the claimed elements are a technical improvement and integrates the abstract idea into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        January 26, 2022